      Case 1:18-cr-00522-ER Document 66 Filed 03/25/21 Page 1 of 1




      3/25/2021                                                   March 10, 2021

                                  The March 24 VOSR hearing is adjourned to April 7, 2021,
BY ECF                            at 2:30 p.m. The parties are instructed to dial (877) 411-9748
                                  and enter access code 3029857# when prompted.
The Honorable Edgardo Ramos
United States District Judge       SO ORDERED.
Southern District of New York
500 Pearl Street
                                                                       3/25/2021
New York, New York 10007


       Re:    United States v. Reynaldo Marrero, 18 Cr. 522 (ER)


Dear Judge Ramos:

       I write on behalf of our client, Edgardo Ramos, to request a brief, two week
adjournment of the violation of supervised release hearing scheduled for today, March
24, 2021, to afford the defense additional time to research and prepare for the hearing.
The government consents to the requested adjournment (but reports that Probation prefers
to move forward today).


                                                   Respectfully submitted,

                                                   /s/
                                                   Michael Tremonte




cc:    All counsel (via ECF)
